Execution Version

 

Third Amendment to Credit Agreement

This Third Amendment to Credit Agreement (herein, this “Amendment”) is entered
into as of July 17, 2017 (the “Third Amendment Effective Date”), by and among
The Tile Shop, LLC, a Delaware limited liability company (the “Company”), Tile
Shop Lending, Inc., a Delaware corporation (“Tile Shop Lending” and together
with the Company, the “Borrowers”), Tile Shop Holdings, Inc., a Delaware
corporation (“Holdings”), the other Guarantors party hereto, the Lenders party
hereto, and Fifth Third Bank, as Administrative Agent and L/C Issuer.

Recitals:

A.The Borrowers, Holdings, the other Guarantors party thereto, the Lenders party
thereto, and Fifth Third Bank, as Administrative Agent and L/C Issuer, are party
to a Credit Agreement dated as of June 2, 2015 (as amended, modified, restated,
or supplemented from time to time, the “Credit Agreement”).

B.The Borrowers have requested that the Administrative Agent and the Required
Lenders amend the minimum Consolidated Fixed Charge Coverage Ratio set forth in
Section 7.11(a) of the Credit Agreement and make certain other amendments to the
Credit Agreement, and the Administrative Agent and the Required Lenders have
agreed to do so on the terms and conditions set forth in this Amendment.

Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1.Incorporation of Recitals; Defined Terms.  The Borrowers acknowledge
that the Recitals set forth above are true and correct.  This Amendment shall
constitute a Loan Document, and the Recitals shall be construed as part of this
Amendment.  Each capitalized term used but not otherwise defined herein,
including capitalized terms used in the introductory paragraph hereof and the
Recitals, has the meaning assigned to it in the Credit Agreement. 

Section 2.Amendments to Credit Agreement. 

Upon satisfaction of the conditions precedent set forth in Section 3 hereof, the
Credit Agreement shall be and hereby is amended as follows:

2.1.Clause (a) of Section 7.11 of the Credit Agreement is amended by replacing
the ratio “2.00 to 1.00” appearing therein with the ratio “1.50 to 1.00”.

2.2.The proviso in the last paragraph of Section 10.01 of the Credit Agreement
is amended by deleting the word “applicable” appearing therein.

Section 3.Conditions Precedent to Amendment.  The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent:





 

--------------------------------------------------------------------------------

 

3.1.The Borrowers, the Guarantors, the Required Lenders, and the Administrative
Agent shall have executed and delivered this Amendment.

3.2.The Administrative Agent shall have received, for the account of each Lender
that has executed and delivered this Amendment on or prior to the Third
Amendment Effective Date (each, a “Consenting Lender”), an amendment fee in the
amount of $5,000 for each Consenting Lender, which amendment fee shall be
fully-earned when due and non-refundable when paid.

3.3.Legal matters incident to the execution and delivery of this Amendment shall
be satisfactory to the Administrative Agent and its counsel.

Section 4.Affirmation of Guarantors.  Each Guarantor hereby confirms that, after
giving effect to this Amendment, each Loan Document to which such Guarantor is a
party continues in full force and effect and is the legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor in accordance
with its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.  Each Borrower
and each Guarantor acknowledge and agree that (a) nothing in the Credit
Agreement, this Amendment, or any other Loan Document shall be deemed to require
the consent of such Guarantor to any future amendments to the Credit Agreement,
and (b) the Lenders are relying on the assurances provided in this Section in
entering into this Amendment and maintaining credit outstanding to the
Borrowers.

Section 5.Acknowledgement of Liens.  The Borrowers and the Guarantors hereby
acknowledge, confirm and agree that the Administrative Agent has a valid,
enforceable (except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability) and perfected
first‑priority lien upon and security interest in the Collateral granted to the
Administrative Agent pursuant to the Loan Documents (subject only to Permitted
Liens), and nothing herein contained shall in any manner affect or impair the
priority of the Liens created and provided for thereby as to the Secured
Obligations which would be secured thereby prior to giving effect to this
Amendment.    

Section 6.Representations and Warranties of Borrowers and Guarantors.  To induce
the Administrative Agent, the Lenders, and the L/C Issuer to enter into this
Amendment, each Borrower and each Guarantor hereby represents and warrants to
the Administrative Agent, the Lenders and the L/C Issuer that, as of the date
hereof: (a) each of the representations and warranties set forth in the Credit
Agreement and in the other Loan Documents is and remains true and correct on and
as of the date hereof, except to the extent the same specifically refers to an
earlier date, in which case it shall be true and correct as of such earlier
date, (b) no Default or Event of Default exists, or would result herefrom, and
(c) each Borrower and each Guarantor has the power and authority to execute,
deliver, and perform this Amendment and has taken all necessary action to
authorize their execution, delivery, and performance of this Amendment.





-2-

--------------------------------------------------------------------------------

 

Section 7.Miscellaneous.

(a)Successors and Assigns.  This Amendment shall be binding on and shall inure
to the benefit of each Borrower, the Administrative Agent, the Lenders, the
Swing Line Lender and the L/C Issuer, and their respective permitted successors
and assigns.  The terms and provisions of this Amendment are for the purpose of
defining the relative rights and obligations of each Borrower, the
Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuer with
respect to the transactions contemplated hereby, and there shall be no third
party beneficiaries of any of the terms and provisions of this Amendment.

(b)Entire Agreement.  This Amendment constitutes the entire agreement of the
parties with respect to the subject matter hereof and supersedes all other
understandings, oral or written, with respect to the subject matter
hereof.  Except as specifically waived and amended hereby, all of the terms and
conditions set forth in the Credit Agreement shall stand and remain unchanged
and in full force and effect.

(c)Headings.  Section and sub-section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

(d)Severability.  Wherever possible, each provision of this Amendment shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

(e)Conflict of Terms.  Except as otherwise provided in this Amendment, if any
provision contained in this Amendment is in conflict with, or inconsistent with,
any provision in any of the Loan Documents, the provision contained in this
Amendment shall govern and control.

(f)Counterparts.  This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.    Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or in electronic (e.g. “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Amendment.

(g)Incorporation of Credit Agreement.  The provisions contained in
Sections 10.14 (Governing Law, Jurisdiction, Etc.) and 10.15 (Waiver of Jury
Trial) of the Credit Agreement are incorporated herein by reference to the same
extent as if reproduced herein in their entirety, except with reference to this
Amendment rather than the Credit Agreement.

﻿

﻿

[Signature Pages to Follow]

-3-

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first set forth
above.

﻿

C

 

 

 

 

 

 

 

 “BORROWERS”

 

﻿

 

 

 

 

 

TILE SHOP, LLC
 

 

 

By: /s/ Kirk Geadelmann

 

﻿

Name:  Kirk Geadelmann

 

 

Title:  Chief Financial Officer

 

﻿

 

 

 

 

 

 

 

 

 

 

TILE SHOP LENDING, INC.
 

 

 

By: /s/ Kirk Geadelmann

 

﻿

Name:  Kirk Geadelmann

 

 

Title:  President

 

 

 

 

 

 

﻿

 

 

“GUARANTORS”

 

 

TILE SHOP HOLDINGS, INC.
 

 

 

By: /s/ Kirk Geadelmann

 

﻿

Name:  Kirk Geadelmann

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

THE TILE SHOP OF MICHIGAN, LLC
 

 

 

By: /s/ Kirk Geadelmann

 

﻿

Name:  Kirk Geadelmann

 

 

Title:  Chief Financial Officer

 

﻿

﻿

﻿





[Signature Page to Third Amendment To Credit Agreement (Tile Shop)]

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

FIFTH THIRD BANK, as Administrative Agent
 

 

 

By: /s/ Nicholas D Haas

 

﻿

Name:  Nicholas D Haas

 

 

Title:  Assistant Vice President

 

﻿





[Signature Page to Third Amendment to Credit Agreement (Tile Shop)]

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

FIFTH THIRD BANK, as a Lender, as L/C Issuer, and as Swing Line Lender

 

 

 

By: /s/ Nicholas D Haas

 

﻿

Name:  Nicholas D Haas

 

 

Title:  Assistant Vice President

 

﻿

﻿

 

[Signature Page to Third Amendment to Credit Agreement (Tile Shop)]

 

--------------------------------------------------------------------------------

 

 

﻿

 

 

 

BANK OF AMERICA, N.A., as a Lender
 

 

 

By: /s/ Casey Klepsch

 

﻿

Name:  Casey Klepsch

 

 

Title:  Vice President

 

﻿





[Signature Page to Third Amendment to Credit Agreement (Tile Shop)]

 

--------------------------------------------------------------------------------

 

 



﻿

 

 

 

THE HUNTINGTON NATIONAL BANK, as a Lender
 

 

 

By: /s/ Chase E Steyns

 

﻿

Name:  Chase E Steyns

 

 

Title:  AVP – Portfolio Manager

 

﻿



[Signature Page to Third Amendment to Credit Agreement (Tile Shop)]

 

--------------------------------------------------------------------------------